        Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr                                Case No. 19-mc-0145 (TSC)

THIS DOCUMENT RELATES TO:

Nelson v. Barr, et al., 20-cv-557


    PLAINTIFF KEITH NELSON’S EMERGENCY MOTION TO EXPEDITE TRIAL

        Plaintiff Keith Nelson, by and through counsel, hereby moves pursuant to 28 U.S.C.

§ 1657 and Federal Rule of Civil Procedure 57 for an expedited trial on Count II (Eighth

Amendment) of his June 1, 2020 Amended Complaint (ECF No. 92).1 Specifically, with Mr.

Nelson’s execution currently scheduled for August 28, 2020 (ECF No. 99), Mr. Nelson requests

that the Court schedule a trial on the merits beginning on or about August 19, 2020 or, in the

alternative, on such later date convenient to the Court in the event the Court grants Mr.

Nelson’s sub judice motion to strike the execution notice and vacate the execution date (ECF

No. 101) and Mr. Nelson’s s execution is rescheduled. 2




1
  In accordance with Local Rule Civil Rule 7(m), the undersigned have conferred with counsel for
Defendants concerning whether they will agree to postpone Mr. Nelson’s execution and, if not, if they
oppose Mr. Nelson’s request for an expedited trial. Defendants have indicated that they will not postpone
the execution and will oppose an expedited trial.
2
  Earlier today, Defendants’ filed a motion inter alia to dismiss Count II (Eighth Amendment) of the
Complaint (See ECF Nos. 169 and 170). Mr. Nelson reserves the right, if necessary, to oppose
Defendants’ motion. However, given the current circumstances faced by Mr. Nelson, addressing the
Defendants’ Eighth Amendment violations on a motion to dismiss would provide no practical or
meaningful benefit to Mr. Nelson since he will have already been executed by the time that motion is
decided. The present circumstances thus aptly demonstrate why this Court should both strike the
execution notice, vacate Mr. Nelson’s execution date, and grant Mr. Nelson’s request for an expedited
trial.
        Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 2 of 13



                                   RELEVANT BACKGROUND

        The facts and procedural history of this matter have been exhaustively briefed by

Plaintiffs, detailed by the Court in several recent orders, and will not be repeated here at length.

        By Judgment dated March 11, 2002, Mr. Nelson was sentenced to death. On June 1,

2020, Mr. Nelson (and others) filed an Amended Complaint for injunctive and declaratory relief

for inter alia violations and threatened violations of their right to be free from cruel and unusual

punishment under the Eighth Amendment of the United States Constitution. ECF No. 92.

        By letter dated June 15, 2020, T.J. Watson, Complex Warden of United States

Penitentiary Terre Haute, informed Mr. Nelson that “the Director of the Federal Bureau of

Prisons has set August 28, 2020, as the date for your execution by lethal injection.” ECF No. 99

That notice and the scheduling of Mr. Nelson’s execution, however, was defective because it

failed to satisfy and violates the express 90-day advance notice requirement set forth in

Paragraph II.C. of Chapter 1 of the BOP Execution Protocol. Accordingly, on June 19, 2020,

Mr. Nelson moved to strike Defendants’ notice of execution and to vacate the putative

execution date referenced therein. ECF No. 101. That motion is currently sub judice. 3

        Also on June 19, 2020, Mr. Nelson (and three other Plaintiffs who had dates set for

execution – Messrs. Lee, Purkey, and Honken) moved for a preliminary injunction based on

several of their constitutional and statutory claims. ECF No. 102. By Memorandum Opinion

dated July 13, 2020, this Court granted a preliminary injunction on the ground that Plaintiffs

3
  The BOP today purported to revise the BOP Execution Protocol to amend the required notice from 90
days to 50 days. It is not clear whether that purported amendment is valid, and, if so, when it might
become effective. In any event, Defendants should not be allowed unilaterally and retroactively to erase
their violation of the BOP Execution Protocol’s notice requirement merely by changing the rules after the
fact in an effort to somehow rationalize their unprincipled and unfair rush to execute Mr. Nelson.
Moreover, by purporting to amend the Execution Protocol to shorten the notice period, BOP has
effectively admitted that the 90-day notice provision that is the subject of the sub judice motion to strike
Mr. Nelson’s execution date was binding and thus that that motion should be granted.




                                                     2
        Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 3 of 13



were likely to succeed on their claim that the proposed method of execution violates the Eighth

Amendment, that Plaintiffs would suffer irreparable harm absent injunctive relief, and that the

equitable factors favored Plaintiffs. ECF No. 136. The United States Court of Appeals for the

District of Columbia Circuit denied the government’s motion to stay or vacate the preliminary

injunction, and ordered expedited briefing and oral argument on the government’s appeal.

Roane v. Barr, USCA Case No. 20-5199, ECF No. 1851483 (D.C. Cir. July 13, 2020).

       On July 14, 2020, the United States Supreme Court vacated this Court’s preliminary

injunction in a 5-4 decision, holding that the prisoners were not likely to succeed on the merits

of their Eighth Amendment claim. See Barr v. Lee, No. 20A8, 2020 WL 3964985, *4 (U.S.

July 14, 2020) (per curiam). In dissent, Justice Sotomayor (for herself and Justice Kagan) noted

that this “outcome is hard to square with th[e] Court’s denial of a similar request by the

Government seven months ago in this very litigation,” explaining that “because of the Court’s

rush to dispose of this litigation in an emergency posture, there will be no meaningful judicial

review of the grave, fact-heavy challenges respondents bring to the way in which the

Government plans to execute them.” Id. at *3-4 (Sotomayor, J., dissenting).

       On July 15, 2020, this Court again enjoined the executions of Messrs. Lee, Purkey,

Honken, and Nelson on the ground that Plaintiffs were likely to succeed on their claim that the

BOP Execution Protocol violates the FDCA. ECF No. 145. The Court rejected Defendants’

argument that “because lethal injection drugs are intended to kill, they could not possibly be

regulated by laws intended to ensure that a drug is ‘safe and effective for its intended use,’”

explaining that “the statute must apply in the lethal-injection context, because a lethal injection

drug that does not function as intended may ‘result in conscious suffocation, pain, and cardiac

arrest.’” Id. at 12. This Court further noted that the D.C. Circuit Court of Appeals in Cook had

already affirmed “that lethal injection drugs are ‘drugs’ under the FDCA, and that death-


                                                 3
       Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 4 of 13



sentenced individuals are permitted to assert violations of the FDCA.” Id. Finally, although the

Court agreed with Plaintiffs that their Amended Complaint alleged “serious concerns” with

access to counsel during the execution process, the Court found that Plaintiffs “fail[ed] to

demonstrate a likelihood of success on the merits of showing that [its] requests are

constitutionally mandated.” Id. at 14. That same day (July 15, 2020), the D.C. Circuit denied

the government’s emergency motion to stay or vacate the preliminary injunction. Roane v.

Barr, USCA Case # 20-5206, Doc. No. 1851933 (D.C. Cir. July 15, 2020). The D.C. Circuit,

pointing to its prior statement in Cook v. FDA “that thiopental is a ‘drug’ within the meaning of

the FDCA even when it is intended for use in an execution,” held that the “government’s

argument conflicts with the necessary premise of a published precedential decision of our

court.” Id. at 3. On July 16, 2020, the Supreme Court vacated this Court’s preliminary

injunction in a 5-4 decision. See Barr v. Purkey, (U.S. July 16, 2020) (per curiam).

       Defendants executed Messrs. Lee, Purkey, and Honken on July 14, 16 and 17,

respectively. In doing so, the government demonstrated its unbridled obsession to proceed with

executions on extremely accelerated schedules with no meaningful notice to prisoners’ counsel.

See, e.g., Rushed Federal Executions Show Contempt, Not Respect, For the Rule of Law, Robert

Dunham, July 24, 2020, available at www.newsweek.com/federal-executions-disrespect-rule-

law-1520220 (“The government then put two prisoners to death in the early morning hours,

after the originally selected execution dates had passed, while other appeals remained pending.

They gave literal lip service of notice to the prisoners that their executions had been

immediately rescheduled, and provided defense counsel no notice at all or any chance to

respond….”).

       Plaintiffs believe it would be preferable to proceed to trial in the ordinary course.

Defendants, however, intend to proceed with Mr. Nelson’s execution on August 28, 2020, and


                                                4
        Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 5 of 13



have refused to postpone the execution in order to allow additional time to more fully

adjudicate this case. Accordingly, Mr. Nelson has been left with no choice but to ask this Court

to schedule an expedited trial to afford Mr. Nelson the opportunity to demonstrate the merits of

his claims.

                                           ARGUMENT

               [T]he public interest is not served by executing individuals before
               they have had the opportunity to avail themselves of the legal
               process to challenge the legality of their executions.

J. Chutkan, July 13, 2020 Memorandum and Opinion, at 21 (ECF No. 135). Executing Mr.

Nelson on August 28th as currently scheduled will indisputably deprive Mr. Nelson of the legal

process to challenge the legality of his execution because he will (absent intervention from this

Court) be executed prior to a trial on the merits of his claims.

       Significantly, Congress has provided a mechanism to ensure that Mr. Nelson is afforded

his day in court. Federal courts “shall expedite the consideration of…any action for temporary

or preliminary injunctive relief, or any other action if good cause therefor is shown.” 28 U.S.C.

§ 1657(a) (emphasis added). An expedited trial is thus required if the Plaintiff can demonstrate

“good cause,” defined to mean “if a right under the Constitution of the United States …would

be maintained in a factual context that indicates that a request for expedited consideration has

merit.” Id.

       Similarly, claims for declaratory and injunctive relief (as sought here) warrant an

expedited trial. Fed. R. Civ. P. 57 expressly provides that courts “may order a speedy hearing

of a declaratory-judgment action.” In addition, if an injunction is denied, “a quick disposition

of the merits shortens the period in which plaintiff may be threatened by irreparable harm.”

Fed. Prac. & Proc. Civ. § 2950 (emphasis added); accord Digital Ally Inc. v. Corum, No. 17-cv-

02026, 2017 WL 1545671, *12 (D. Kan. April 28, 2017) (denying preliminary injunction



                                                  5
        Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 6 of 13



because plaintiff had failed to demonstrate likelihood of success, but noting that “[w]hen it

denies relief of that nature, the court recognizes that it should do its part to provide access—

consistent with the parties’ substantive rights—to an expedited trial on the merits”).

Accordingly, courts routinely order expedited trials where a preliminary injunction is denied,

but the “nature of the claims” requires and expedited resolution. Two Kids from Queens, Inc. v .

J&S Kidswear, Inc., Civil Action No. 09-3690, 2009 WL 5214497, *4 (E.D.N.Y. Dec. 30,

2009) (denying preliminary injunction, but “given the nature of the claims” ordering “an

expedited trial on the merits” for 95 days later); Business Assoc. of University City v. Landrieu,

660 F.2d 867, 877-78 (3d Cir. 1981) (finding that “[i]n light of the fact that the City was

operating under a 21 million dollar federal freeze until low income housing was built, it was not

error for the district court to expedite the final hearing” and schedule trial for 20 days after the

denial of preliminary injunction).

       Here, the circumstances indisputably warrant an expedited trial on the merits for several

independent reasons.

       First, the stakes could not be higher. Defendants intend to execute Mr. Nelson on

August 28 despite the presence of serious questions concerning the constitutionality of the

method and manner of execution. Every possible effort should be undertaken to ensure that,

prior to the government conducting another execution, Mr. Nelson is afforded the opportunity

to prove that his claims are meritorious. If a freeze of federal funds was sufficient to justify

scheduling a merits trial less than three weeks after denial of a request for preliminary

injunction (Landrieu, 660 F.2d at 877-78), there can be no legitimate debate that scheduling an

expedited trial prior to a scheduled execution is also justified, indeed necessary.

       Second, the facts indicate that an expedited trial is warranted to protect Mr. Nelson’s

constitutional rights. Mr. Nelson is indisputably entitled to an execution free of cruel and


                                                  6
        Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 7 of 13



unusual punishment. As this Court itself recognized, “[t]he scientific evidence” proffered by

Plaintiffs by declaration on the motion for preliminary injunction “overwhelmingly indicates

that the 2019 Protocol is very likely to cause Plaintiffs extreme pain and needless suffering

during their executions.” ECF No. 135 at 9. Specifically, “[t]he declarations submitted by

Plaintiffs’ experts illustrate that the majority of inmates executed via pentobarbital injection

suffered flash pulmonary edema during the procedure,” which “interferes with breathing,

produces sensations of drowning and asphyxiation resulting in extreme pain, terror, and panic.”

Id. at 9-10 (internal citations omitted).      Moreover, this Court found that Plaintiffs had

“demonstrated that a pre-dose of certain opioid medication drugs, such as morphine or fentanyl,

will significantly reduce the risk of severe pain during the execution” and/or execution by firing

squad would significantly reduce the risk of severe pain and satisfy the “Baze-Glossip

requirements for proposed alternatives.” Id. at 13-15.

       While the Supreme Court on appeal noted that “the Government has produced

competing expert testimony of its own” (591 U.S. at 3), a trial on the merits will enable the

Court to conduct an appropriate evaluation of the credibility of the parties’ experts and fact

witnesses and make a final, factual determination of whether Mr. Nelson has established an

Eighth Amendment violation arising from the use of pentobarbital. That final determination on

the merits may very well mean the difference between whether Mr. Nelson (and others) are

executed in a manner that violates their constitutional rights. Moreover, it is crystal clear that in

accordance with 28 U.S.C. § 1657(a), Mr. Nelson’s right “under the Constitution of the United

States” to be executed free from cruel and unusual punishment “would be maintained in a

factual context” if afforded the opportunity, and that Defendants’ rush to execute Mr. Nelson

before a trial on the merits “indicates that a request for expedited consideration has merit,” i.e.,

that good cause exists warranting an expedited trial.


                                                  7
        Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 8 of 13



       Finally, this litigation is well-positioned for an expedited trial on the merits. As noted

above, Mr. Nelson requests a trial only with respect to Count II of the Amended Complaint.

That cause of action is discrete, and requires limited testimony.          Mr. Nelson currently

anticipates calling only a limited number of witnesses, including the three experts relied on in

connection with the preliminary injunction briefing (Mark A. Edgar, M.D.; Gail A. Van

Norman, M.D.; and Craig W. Stevens, PH.D), and a handful of fact witnesses to address the

recent executions, including testimony from a pathologist who conducted the autopsy of Mr.

Purkey. Defendants are intimately familiar with the opinions of Messrs. Edgar and Stevens and

Ms. Van Norman, as they have been in possession of their reports since November 2019, and

retained their own expert, Dr. Antognini, to opine on some of the same subjects. Either way, a

merits trial would be limited in scope and duration and likely could be completed in a few days.

       With Mr. Nelson’s execution scheduled for August 28, time is of the essence.

Accordingly, Mr. Nelson respectfully requests that a trial be scheduled beginning on or about

August 19, 2020 to ensure that the trial is completed and the Court has an opportunity to rule

prior to the scheduled execution date. Alternatively, as noted above, Mr. Nelson’s motion to

strike the notice of execution and vacate the execution date (ECF No. 101) is sub judice. In the

event the Court grants that motion, Defendants would need to issue a new notice of execution

and the 90-day clock would start over, affording an additional three months of time within

which to find a convenient trial date.

       WHEREFORE, for all the foregoing reasons, Plaintiff Keith Nelson respectfully

requests that this Court issue an order granting Mr. Nelson’s request for an expedited trial on

Count II of the Amended Complaint and scheduling a trial on the merits beginning on or about

August 19, 2020 or, in the alternative, on such later date convenient to the Court in the event the

Court grants Mr. Nelson’s sub judice motion to strike the execution notice and vacate the


                                                 8
       Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 9 of 13



execution date (ECF No. 101) and Mr. Nelson’s execution is rescheduled.

Dated: July 31, 2020                Respectfully submitted,

                                    /s/ Harry P. Cohen
                                    Harry P. Cohen (admitted pro hac vice)
                                    Michael K. Robles (admitted pro hac vice)
                                    James K. Stronski (pro hac vice application pending)
                                    Crowell & Moring LLP
                                    590 Madison Avenue
                                    New York, NY 10022
                                    (212) 223-4000
                                    (212) 223-4134(fax)
                                    hcohen@crowell.com
                                    mrobles@crowell.com
                                    jstronski@crowell.com

                                    Kathryn L. Clune
                                    Crowell & Moring LLP
                                    1001 Pennsylvania Avenue, NW
                                    Washington D.C. 20004-2595
                                    (202) 624-2705
                                    kclune@crowell.com

                                    Jon M. Sands
                                    Dale A. Baich
                                    Jennifer M. Moreno
                                    Federal Public Defender
                                    District of Arizona
                                    850 West Adams Street, Suite 201
                                    Phoenix, Arizona 85007
                                    602-382-2816
                                    602-889-3960 (fax)
                                    dale_baich@fd.org
                                    jennifer_moreno@fd.org

                                    Counsel for Plaintiff Keith Nelson




                                              9
       Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 10 of 13




                                    CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I caused a true and correct copy of the foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

Alan Burch                                       Paul R. Perkins
U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
Columbia                                         (202) 514-5090
(202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
Peter S. Smith                                   Civil Division, Department of Justice
United States Attorney's Office                  (202) 305-0612
Appellate Division                               Email: Jonathan.kossak@usdoj.gov
(202) 252-6769
Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
Ethan P. Davis                                   Columbia
Civil Division, U.S. Department of Justice       (202) 252-6605
(202) 616-4171                                   Email: Denise.Clark@usdoj.gov
Email: Ethan.Davis@usdoj.gov
                                                 Jean Lin
Robert J. Erickson                               Civil Division, Department of Justice
US Department of Justice                         (202) 514-3716
(202) 514-2841                                   Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
Joshua Christopher Toll                          Civil Division, Department of Justice
KING & SPALDING LLP                              (202) 305-2677
(202) 737-8616                                   Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                          (202) 753-5553
MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com                Brandon David Almond
                                                 TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                          (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org
      Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 11 of 13




                                     Donald P. Salzman
Charles Fredrick Walker              SKADDEN, ARPS, SLATE, MEAGHER &
SKADDEN, ARPS, SLATE, MEAGHER &      FLOM LLP
FLOM LLP                             (202) 371-7983
(202) 371-7000                       Email: Donald.salzman@skadden.com
Email: Charles.Walker@skadden.com
                                     Steven M. Albertson
Celeste Bacchi                       SKADDEN, ARPS, SLATE, MEAGHER &
OFFICE OF THE PUBLIC DEFENDER        FLOM LLP
Capital Habeas Unit                  (202) 371-7112
(213) 894-1887                       Email: Steven.Albertson@skadden.com
Email: celeste_bacchi@fd.org
                                     Craig Anthony Harbaugh
Jonathan Charles Aminoff             FEDERAL PUBLIC DEFENDER, CENTRAL
FEDERAL PUBLIC DEFENDER,             DISTRICT OF CALIFORNIA
CENTRAL DISTRICT OF CALIFORNIA       (213) 894-7865
(213) 894-5374                       Email: craig_harbaugh@fd.org
Email: jonathan_aminoff@fd.org
                                     Alexander Louis Kursman
Billy H. Nolas                       OFFICE OF THE FEDERAL COMMUNITY
FEDERAL COMMUNITY DEFENDER           DEFENDER/EDPA
OFFICE FOR THE EDPA                  (215) 928-0520
(215) 928-0520                       Email: Alex_Kursman@fd.org
Email: Billy_Nolas@fd.org
                                     Kathryn B. Codd
*Jeanne Vosberg Sourgens             VINSON & ELKINS LLP
VINSON & ELKINS LLP                  (202) 639-6536
(202) 639-6633                       Email: kcodd@velaw.com

William E. Lawler, III               Robert E. Waters
VINSON & ELKINS LLP                  KING & SPALDING LLP (202) 737-0500
(202) 639-6676                       Email: rwaters@velaw.com
Email: wlawler@velaw.com
                                     Yousri H. Omar
Evan D. Miller                       VINSON & ELKINS LLP
VINSON & ELKINS LLP                  (202) 639-6500
(202) 639-6605                       Email: yomar@velaw.com
Email: EMiller@velaw.com

Margaret O’Donnell                   *William E. Hoffman, Jr.
(502) 320-1837                       KING & SPALDING LLP
Email: mod@dcr.net                   (404) 572-3383

Abigail Bortnick                     Mark Joseph Hulkower
KING & SPALDING LLP                  STEPTOE & JOHNSON LLP
(202) 626-5502                       (202) 429-6221

                                     2
      Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 12 of 13




Email: abortnick@kslaw.com                Email: mhulkower@steptoe.com

Matthew John Herrington                   Robert A. Ayers
STEPTOE & JOHNSON LLP                     STEPTOE & JOHNSON LLP
(202) 429-8164                            (202) 429-6401
Email: mherrington@steptoe.com            Email: rayers@steptoe.com

Amy J. Lentz                              Robert L. McGlasson
STEPTOE & JOHNSON LLP                     MCGLASSON & ASSOCIATES, PC
(202) 429-1320                            (404) 314-7664
Email: Alentz@steptoe.com                 Email: rlmcglasson@comcast.net

Gary E. Proctor                           Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,           PUBLIC INTEREST LITIGATION CLINIC
LLC                                       (816) 363-2795
(410) 444-1500                            Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                          Shawn Nolan
Scott Wilson Braden                       FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                  OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS              (215) 928-0520
(501) 324-6144                            Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                          Joseph William Luby
Amy Gershenfeld Donnella                  FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                (215) 928-0520
OFFICE FOR THE EDPA                       Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
David Victorson                           (212) 918-3000
(202) 637-5600                            Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com   Jonathan Jeffress
                                          KAISER DILLON, PLLC
John D. Beck                              (202) 640-4430
HOGAN LOVELLS US LLP                      Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Andrew Moshos
                                          MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                         LLP
KAISER DILLON, PLLC                       (302) 351-9197
(202) 869-1301                            Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com




                                          3
      Case 1:19-mc-00145-TSC Document 174 Filed 07/31/20 Page 13 of 13




Norman Anderson                           Alan E. Schoenfeld
KAISER DILLON PLLC                        WILMER CUTLER PICKERING HALE &
(202) 640-2850                            DORR LLP
nanderson@kaiserdillon.com                (212) 937-7294
                                          Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL            Jennifer M. Moreno
LLP                                       OFFICE OF THE PUBLIC FEDERAL
(302) 658-9300                            DEFENDER, DISTRICT OF ARIZONA
Email: Jying@mnat.com                     (602) 382-2718
                                          Jennifer_moreno@fd.org
Andres C. Salinas
WILMER CUTLER PICKERING HALE &            Ginger Dawn Anders
DORR LLP                                  MUNGER, TOLLES & OLSON LLP (202)
(202) 663-6289                            220-1107
Email: Andres.Salinas@wilmerhale.com      Ginger.anders@mto.com

*Ryan M. Chabot                           *Jonathan S. Meltzer
WILMER CUTLER PICKERING HALE &            MUNGER, TOLLES & OLSON LLP (202)
DORR LLP                                  220-1100
(212) 295-6513
                                          *Brendan Gants
Dale Andrew Baich                         MUNGER, TOLLES & OLSON LLP (202)
OFFICE OF THE FEDERAL PUBLIC              220-1100
DEFENDER
(602) 382-2816                            *Timothy Kane
Dale_Baich@fd.org                         FEDERAL COMMUNITY DEFENDER
                                          OFFICE, EDPA
                                          (215) 925-0520




Dated: July 31, 2020                   /s/ April Marconi
                                       April Marconi, Case Manager
                                       CROWELL & MORING, LLP
                                       1001 Pennsylvania, Ave., N.W.
                                       Washington, D.C. 20004-2595
                                       Tel: (202) 508-8803
                                       Fax: (202) 628-5116
                                       E-Mail: amarconi@crowell.com



                                         4
